Citation Nr: 1542690	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of surgery on the right wrist.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Daughter



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the December 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the December 2009 rating decision, the RO confirmed the denial of entitlement to service connection for bilateral hearing loss and tinnitus and denied the Veteran's claim for a right wrist disability.

In February 2009, within one year of the December 2008 rating decision, the Veteran submitted a statement construed by the RO in the Statement of the Case as a claim to reopen . Although framed as a request to reopen the claims for bilateral hearing loss and tinnitus, the Veteran's statement indicates he disagreed with the December 2008 rating decision denying his claims.  Thus, liberally interpreting the claim, the Board construes that statement as a timely filed notice of disagreement.  38 C.F.R. § 20.201 (2015). 

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's hearing loss disability is casually related to, or aggravated by, active service.
 
2.  The most probative evidence of record is against a finding that the Veteran's tinnitus is casually related to, or aggravated by, active service.

3.  The most probative evidence of record supports a finding that the Veteran has residuals of surgery on the right wrist that are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of right wrist surgery have been met.  38 U.S.C.A. §§ 1110, 1101, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As to the claim of entitlement to service connection for residuals of right wrist surgery, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's service medical records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including requests to the NPRC.  The RO notified the Veteran and asked him if he had a copy of his service treatment records.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.  The Veteran has at no time referenced  additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded June 2008 and June 2010 audiological examinations to obtain opinions as to whether any hearing loss or tinnitus found in the examinations was the result of service.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  Hearing loss and tinnitus, as organic diseases of the nervous system, are chronic conditions.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection is not warranted.

In a December 2008 rating decision, the RO denied the Veteran's claims for bilateral hearing loss and tinnitus.  In February 2009, the Veteran filed a statement requesting that the RO reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, within one year of the prior December 2008 rating decision.  The Veteran submitted new evidence and expressed disagreement with the denial of his claims for hearing loss and tinnitus.  As noted in the introduction, the Board liberally construes the statement as a notice of disagreement with the denial of his claims for service connection for bilateral hearing loss and tinnitus in the December 2008 rating decision.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The Veteran was evaluated in a VA audiological examination on June 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
90
85
80
LEFT
35
50
80
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  The VA examination report also notes that the Veteran reported having bilateral tinnitus.  As a lay person, the Veteran is competent to report symptom capable of lay observation such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for both his hearing loss and tinnitus claims.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The Veteran asserted that he was exposed to loud noise in service, including machine guns, and an explosion.  See Hearing Transcript at 11.  The Board finds the Veteran's statements are consistent with the circumstances of his service.  Therefore, the Veteran was likely exposed to loud noise in service.  

As noted above, the Veteran's service treatment records are unavailable.  Some of the Veteran's service personnel records have been obtained, but the records do not note any complaints of hearing loss or tinnitus.

The Veteran's wife and daughter testified that the Veteran sought medical treatment for hearing loss in approximately 1996-1998.  See Board Hearing Transcript at 15.   In an August 2000 statement, a private physician E.H.W., stated that the Veteran had "Bilateral severe high frequency hearing losses consistent with noise induced losses and presbycusis."  In an August 2000 private hearing questionnaire, the Veteran stated that he had intermittent tinnitus.   An April 2008 VA treatment record indicates the Veteran reported having a progressive hearing problem.

The Veteran was afforded two VA audiological examinations.  The June 2008 VA examination report noted that the Veteran reported his severe hearing loss had existed for 30 years.  He stated that the hearing loss and tinnitus began after leaving the military.  The Veteran reported that during service he was an instructor and he fired weapons with his right hand.  He used hearing protection.  After military service, he worked as a welder for 35 years with hearing protection.  The VA examiner found that based on the length of time served, military occupation as well as civilian occupation and normal course of prebyscusis, the hearing loss and tinnitus is less likely than not a result of acoustic trauma in military service.  As the VA examiner provided a rationale for the opinion consistent with the evidence of record, the Board finds the opinion to be probative.

At a June 2010 VA examination, the Veteran reported noise exposure from various forms of artillery including mortars.  He reported that he was in close proximity (20 feet) to a mortar explosion that killed another soldier.  He denied any recreational noise exposure without the use of hearing protection.  The Veteran stated that he worked for 35 year on an assembly line and did not wear hearing protection.  The Veteran reported that his tinnitus began approximately 15+ years ago.  

The June 2010 VA examiner noted that the Veteran believed that the mortar explosion was a contributing factor to his current hearing loss.  There was however, no documentation of medical treatment noted in his claims file for that event.  The Veteran reported being employed as a welder and assembly line worker for 45 years.  The Veteran stated that he was given hearing protection, but did not use it, because his area of the factory did not require it.  He conceded that there was noise present in his civilian occupation.  The VA examiner opined that based on the length of military service, military occupation, length of civilian occupation of welder/assembly line worker without hearing protection, and normal course of presbycusis, the hearing loss and tinnitus is less likely than not the result of acoustic trauma in military service.  As the VA examiner provided a rationale for the opinion consistent with the evidence of record, the Board finds the opinion to be probative.

The Veteran has asserted that he has had symptoms of hearing loss and tinnitus since service.  In his April 2008 claim, the Veteran stated that his bilateral hearing loss and tinnitus began in April 1954, during service.  At the Board hearing, the Veteran's daughter stated that she was born in 1966 and remembered her father always talking about ringing in his ears when he would take and nap and get up.  See Board Hearing Transcript at 12.  Lay witnesses are competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report that he has symptoms of tinnitus and decreased hearing.  He is not competent to report that he had a hearing loss disability for VA purposes, which is determined through audiological testing.  Although the Veteran is competent to report that he has had tinnitus since service, the Board finds the Veteran's assertion to be less than credible.  Specifically, the Veteran has provided inconsistent dates regarding the onset of tinnitus throughout the period on appeal.  The June 2008 VA examination report noted that the Veteran reported his severe hearing loss had existed for 30 years.  At the June 2010 VA examination, the Veteran reported that his tinnitus began approximately 15+ years ago.  30 years prior to June 2008 was 1978, 20 years after discharge from service.  The June 2008 VA examination report specifically notes the Veteran reported the symptoms of hearing loss and tinnitus began after leaving the military.  As the Veteran's statements regarding the onset of hearing loss and tinnitus symptoms are inconsistent, and the Veteran reported that symptoms began after service at both VA examinations, the Board finds that service connection is not warranted based on continuity of symptoms since service. 

The Veteran's daughter and his wife are competent to report what the Veteran said about his symptoms.  However, as the Veteran's wife and daughter did not know the Veteran during his time in service, they are not competent to report that the Veteran complained of hearing loss and tinnitus since service.  His wife testified that she met the Veteran when he had been out of service for five years.  See Hearing Transcript at 4.  

The Veteran has contended that his hearing loss and tinnitus are related to exposure to loud noise in service.  Although a lay person may be competent to report the etiology of a disability, bilateral hearing loss is not the type of disorder 
which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As discussed above, the Veteran is competent to report continuous symptoms of tinnitus since service, but the Board finds his statements to be less than credible.  The VA examiners have education, training and experience in evaluating the etiology of hearing loss and tinnitus.  Thus, the Board finds the VA examinations to be more probative than the Veteran's statements regarding the etiology of his hearing loss and tinnitus disabilities.  

The Board finds that a preponderance of the evidence is against a grant of service connection for bilateral hearing loss and tinnitus.  The Veteran has been diagnosed with a bilateral hearing loss disability and tinnitus and he was likely exposed to loud noise in service.   However, the evidence is against a finding that there was a nexus between the Veteran's current hearing loss and tinnitus and his exposure to loud noise in service.  

As discussed above, the Board finds the Veteran's assertion that his symptoms of hearing loss and tinnitus began in service to be less than credible and thus not probative.  Additionally, the probative VA opinions of record indicated the Veteran's hearing loss and tinnitus were less likely as not related to service.  Although Dr. E.H.W. indicated that the Veteran's hearing loss was consistent with noise induced losses in the August 2000 statement, he did not specifically state that the hearing loss was related to noise exposure in service.  The Veteran was also exposed to loud noise during his employment after service.  Therefore, the August 2000 statement is less probative than the VA opinions of record.  The Board also finds the VA opinions to be more probative than the Veteran's statements asserting that his hearing loss and tinnitus are related to service.  There is no evidence the Veteran's hearing loss or tinnitus manifested to a degree of 10 percent or more within one year of service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Right Wrist Surgery

The Veteran asserts that he has a scar on his right wrist due to surgery on the right wrist during service.  For the reasons that follow, the Board finds that service connection is warranted.

In his February 2009 claim, the Veteran stated that he discovered a bump on his right wrist in service in April 1956.  He stated that the bump was removed in Germany and he was put on light duties at the barrack for a couple of weeks.

As noted above, the Veteran's complete service treatment records are unavailable.  However, a service personnel record indicates the Veteran was excused from a physical fitness test because his left wrist was to be operated on in March 1956.   

At the August 2015 hearing, the Veteran and his spouse testified that he had surgery on his right wrist in service while he was stationed in Germany.  See Hearing Transcript at 5.

In a May 2012 VA examination report, the examiner noted that in speaking to the Veteran and obtaining a clinical history, it appeared that he had a right wrist ganglion removal in March 1956.  The Veteran reported having an enlarging dorsal mass that was becoming a problem for functional activities until he had it removed.  He reported that he had right wrist pain that flared up once a week and the flare ups were activity related.  On examination, the Veteran had a well-healed dorsal scar on the right wrist.  The diagnosis was status post right wrist ganglion removal and right wrist first carpometacarpal arthritis.

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as having a bump on his right wrist.  He is also competent to testify that he had surgery on the right wrist.  Although the service personnel record indicates the Veteran had an operation on his left wrist, the operation report itself has not been located.  As discussed above, the Veteran's service treatment records are unavailable.  Therefore, it is possible the personnel record was inaccurate.  The May 2012 VA examiner verified the Veteran's report of having an operation by noting that the Veteran had a dorsal scar on the right wrist.  Although the service personnel record indicates that the Veteran had an operation of his left wrist, the May 2012 VA examination report indicates the Veteran has a scar on his right wrist, which is consistent with the Veteran's report that he had the operation on his right wrist.  Accordingly, the Board finds the Veteran's statements regarding his right wrist surgery are credible.  The Board finds the statements of the Veteran and the May 2012 VA examination report to be more probative than the service personnel record, which was not a medical record and may have noted the wrong wrist.

The Veteran is competent to report that he had an operation on his right wrist in service and the Board finds his statements to be credible.  The May 2012 VA examination report indicates the Veteran has a scar on his right wrist from the operation.  Therefore, the Veteran has a current disability.  The evidence shows the Veteran's right wrist scar is related to an in-service operation.  Therefore, giving the Veteran the benefit of the doubt, service connection for residuals of surgery on the right wrist is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of surgery on the right wrist is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


